CONNER, J.,
dissenting.
I respectfully dissent. The trial judge had the opportunity to evaluate the de*281meanor and weigh the credibility of the witnesses testifying at the evidentiary hearing. The trial judge determined that McQuitter’s alibi witness was “marginally credible.” Even if the trial judge arguably used too stringent a standard in evaluating the prejudice prong of analysis under Strickland, any error is harmless because the lack of credibility on the part of McQuitter’s alibi witnesses would not support a conclusion that the failure to call them at trial undermined confidence in the outcome. In my view, McQuitter has failed to show there is substantial likelihood that, but for counsel’s error, the result would have been different. I would affirm the trial court’s decision.